DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2017/0344171) in view of Seo (US 2019/0179475)
Regarding claim 1, Qiao discloses sensor system comprising: 
a first sensor electrode group (102E, fig. 1) and a first integrated circuit  (122E, fig. 1) connected to the first sensor electrode group; and 
a second sensor electrode group (102F, fig. 1) and a second integrated circuit (122F, fig. 1) connected to the second sensor electrode group, 
wherein, when the first integrated circuit is paired with a stylus (para. 22), the first integrated circuit shares pairing information regarding the pairing, with the second integrated circuit (para. 23), and 
wherein the first and second integrated circuits are controlled such that a first uplink signal that is transmitted from the first integrated circuit via the first sensor electrode group (para. 22-23; wherein the touch device 102E communicates uplink signal to active stylus first) and a second uplink signal that is transmitted from the second integrated circuit via the second sensor electrode group are transmitted at different timings (para. 23; wherein the touch device 102F communicates uplink signal to active stylus second; wherein e.g. the stylus first pairs with touch device 102E before pairing with touch device 102F).
Qiao fails to disclose wherein the first and second uplink signals are transmitted alternately.
Seo discloses wherein the first and second integrated circuits are controlled such that a first uplink signal (ULS, fig. 9) that is transmitted from the first integrated circuit  via the first sensor electrode group (TG1, fig. 9) and a second uplink signal (ULS, fig. 9) that is transmitted from the second integrated circuit via the second sensor electrode group (TG2, fig. 9) are alternately transmitted at different timings (para. 117 and fig. 9).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Seo in the device of Qiao. The motivation for doing so would have been to provide the ability for sensing the stylus input, even when the user’s palm touches the display (Seo; para. 120), allowing for more accurate stylus input.
Regarding claim 2, Qiao discloses wherein the pairing information is information that specifies each of a local pen identifier (para. 22, 52), a time slot (para. 62-63, 66), and a frequency that are allocated to the stylus by the first integrated circuit (para. 62-63, 102).  
Regarding claim 3, Qiao discloses further comprising: 
a host processor (124E, fig. 1 and para. 28, 23) connected to the first and second integrated circuits, wherein, in sharing the pairing information between the first and second integrated circuits, the first integrated circuit transmits the pairing information to the host processor and the host processor transmits the pairing information to the second integrated circuit (para. 23, 28).  
Regarding claim 4, Qiao discloses wherein, in sharing the pairing information between the first and second integrated circuits, the first integrated circuit transmits the pairing information to the second integrated circuit (para. 23).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628